Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Informalities
Fig. 2 is objected to because of the following informalities:
It doesn’t illustrate the steps in par 73-74, 76, 78 of the Spec.
Appropriate correction is required.

Fig. 4 is objected to because of the following informalities:
It doesn’t illustrate the memory controller of a memory system in par 15 of the Spec.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1, 7-9 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 8, 11, 18 of U.S. Patent No. 10409672B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim language in the patent is narrower than the claim language in the application’s claim. Therefore the patent claim anticipates the application claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iyer et al. (US 20090125790 A1) in view of Kim (US 20160112068 A1), and further in view of Singh (US 7657703 B1).

Iyer discloses:
1. (Currently Amended) A memory system comprising: 
a memory characterizer configured to characterize the memory blocks (memory characteristic registers 240), and generate a decision table (the table of ECC algorithms 128) based on the characterization of the memory blocks (par 8: The plurality of the ECC algorithms encode and decode data differently based on different characteristics of different flash memory devices; par 17: last sentence; par 18: last sentence); (par 18: The state machine 135 utilizes information available in the memory characteristic registers 240 to identify the appropriate ECC algorithm based on the characteristics of the flash memory devices; par 17: The flash controller 115 commands the state machine 135 to generate a signal to select the ECC algorithm from the table of ECC algorithms 128 ECC-1 to ECC-k based on the characteristics of the active flash memory device.)

an in-flight assessor configured to assess a read command (par 27: The decoder logic circuit 255 generates syndrome bits to detect the presence of errors in data read from the flash memory device) from a host and determine an error recovery scheme (par 20: determining the preferred ECC algorithm) in accordance with the decision table (par 20: the table of ECC algorithms 128) related to a memory block corresponding to the assessment of the read command (fig 6: 610; par 27); and  (par 17: to select the ECC algorithm from the table of ECC algorithms 128 ECC-1 to ECC-k based on the characteristics of the active flash memory device; par 20: determining the preferred ECC algorithm, chosen from ECC-1 to ECC-k 128)

However, Iyer does not explicitly disclose, while Kim teaches:
a semiconductor memory device having memory blocks configured to store data; and (par 90; fig 3)

a memory controller (100) configured to control the semiconductor memory device:



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a method of automatically selecting an optimal ECC algorithm by NAND Flash controller of Iyer with ECC from a semiconductor memory of Kim. One of ordinary skill in the art would have been motivated to do so in order to avoid read data including tens of error bits. (Kim: par 9)

However, Iyer does not explicitly disclose, while Singh teaches:
index decision table (col 8, ln 67; col 9, ln 1-2: using a plurality of the most significant bits (MSB) of the IP destination address as an index into a decision table)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a method of automatically selecting an optimal ECC algorithm by NAND Flash controller of Iyer with a memory of Singh. One of ordinary skill in the art would have been motivated to do so in order to perform lookups effectively and avoid a latency (Singh: col 2, ln 8-15)

Modified Iyer discloses:
2. (New) The memory system of claim 1, wherein the memory characterizer includes: 
an attributes characterizer configured to characterize attributes (type) of the memory blocks (memory characteristic registers 240; par 35: type of flash memory), and generate a decision database (table 1: Flash Memory Device Characteristics) based on characterization results of the memory blocks, (par 19: Table 1 shows the constraints utilized by the state machine 135 in decoding the flash memory device characteristics.)
an evaluator configured to generate the decision table (the table of ECC algorithms 128) of the memory block in accordance with the decision database. (par 19: Table 1 shows the constraints utilized by the state machine 135 in decoding the flash memory device characteristics and identifying the appropriate ECC algorithm, chosen from ECC-1 to ECC-k (128 1 to 128 k).)

index decision table

6. (New) The memory system of claim 1, wherein the in-flight assessor reads data from the memory device in response to the read command (par 27: data read from the flash memory device), collects and evaluates attributes of the read command and the memory device (par 27: The decoder logic circuit 255 generates syndrome bits to detect the presence of errors in data read from the flash memory device), and predicts an error rate of the read data. (par 27: The syndrome bits are verified to detect any errors; if each syndrome bit is zero (step 465), then the decoder did not detect any errors, otherwise data received include errors.)
However, Iyer does not explicitly disclose, while Kim teaches:
semiconductor memory device

Claim(s) 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iyer et al. (US 20090125790 A1) in view of Kim (US 20160112068 A1), and further in view of Singh (US 7657703 B1), and further in view of Hyde et al. (US 20160028544 A1).

Modified Iyer discloses:
3. (New) The memory system of claim 2, wherein the evaluator includes 
all elements of the decision database (par 8, 16: the table of ECC algorithms 128)
However, Iyer does not explicitly disclose, while Hyde teaches:
a hash evaluator configured to calculate hash values in accordance with a hashing algorithm. (a hash function). (par 156: A hash function can be any algorithm or subroutine that maps large data sets of variable length, called keys, to smaller data sets of a fixed length. The values returned by a hash function can be called hash values, hash codes, hash sums, checksums, or hashes.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a method of automatically selecting an optimal ECC algorithm by NAND 

4. (New) The memory system of claim 1, wherein the in-flight assessor provides threshold values to determine the error recovery scheme. (par 119: perform an error detection operation and determine whether too many errors are occurring according to a predetermined threshold and, if so, the logic can shift to higher performing memory)

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iyer et al. (US 20090125790 A1) in view of Kim (US 20160112068 A1), and further in view of Singh (US 7657703 B1), and further in view of Hyde et al. (US 20160028544 A1), and further in view of CANDELARIA (US 9448877 B2).

Modified Iyer discloses:
5. (New) The memory system of claim 4, wherein the in-flight assessor determines the error recovery scheme in accordance with the threshold values, and the semiconductor memory device.
However, Iyer does not explicitly disclose, while CANDELARIA teaches:
a hash value of attributes of the read command (col 19, ln 51-59: reading data stored with error correcting bits from a storage device, e.g., storage device 122, performing a hash operation on the data read from the storage device to generate a first hash value, comparing said first hash value to a previously generated hash value corresponding to said data…..and when it is determined that a read error has occurred, performing an error recovery operation)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a method of automatically selecting an optimal ECC algorithm by NAND Flash controller of modified Iyer with error detection and correction in data storage systems of 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iyer et al. (US 20090125790 A1) in view of Kim (US 20160112068 A1), and further in view of Singh (US 7657703 B1), and further in view of Lee (US 20160179615 A1).

Modified Iyer discloses:
7. (New) The memory system of claim 1, wherein the in-flight assessor determines the error recovery scheme 
However, Iyer does not explicitly disclose, while Lee teaches:
one or more of one-bit hard decoding, read retry decoding, oversampling (OVS) two-bit decoding or soft decoding (par 10).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a method of automatically selecting an optimal ECC algorithm by NAND Flash controller of Iyer with ECC decoding of Lee. One of ordinary skill in the art would have been motivated to do so in order to set optimal read voltage. (Lee: par 7)

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iyer et al. (US 20090125790 A1) in view of Kim (US 20160112068 A1), and further in view of Singh (US 7657703 B1), and further in view of Hirth (US 20140108879 A1).

Modified Iyer discloses:
10. (New) The memory system of claim 1, wherein the memory controller 
However, Iyer does not explicitly disclose, while Hirth teaches:
a syndrome check component configured to collect syndrome error count and create error/syndrome statistics (error statistics) when the determined error recovery scheme (FEC) fails. (par 26: signal errors 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a method of automatically selecting an optimal ECC algorithm by NAND Flash controller of Iyer with FEC statistics of Hirth. One of ordinary skill in the art would have been motivated to do so in order to mitigate frequent bit errors and help increase the power budget. (Hirth: par 6)

11. (New) The memory system of claim 10, wherein the in-flight assessor 
However, Iyer does not explicitly disclose, while Hirth teaches:
determines a next error recovery scheme (adjust clock data recovery (CDR)) based on the error/syndrome statistics. (par 52: Feedback provided by FEC-based SerDes tuner 135 may generate CDR feedback to provide CDR tuning data 137. CDR tuning data 137 may tune or adjust CDR 125 to optimize its operation for the communication channel in accordance with error statistics about errors detected and/or corrected by FEC 130.)

12. (New) The memory system of claim 10, wherein the selective decoder is configured to decode the read data corresponding to the read command 
However, Iyer does not explicitly disclose, while Hirth teaches:
with the determined next error recovery scheme. (par 9, 27)

Allowable Subject Matter
Claim(s) 8-9 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if rewritten to overcome the rejection(s) under 35 U.S.C. 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE LIN whose telephone number is (571)431-0706.  The examiner can normally be reached on Monday-Friday; 8 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE LIN/Primary Examiner, Art Unit 2113